Citation Nr: 1413880	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for perforated right ear drum.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected right ear otitis media or tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for otitis media of the left ear.

5.  Entitlement to a compensable rating for otitis media of the right ear.

6.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Attorney David L. Huffman


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1962 to November 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the St. Petersburg, Florida RO in August 2007 (which in pertinent part denied the claims regarding service connection for headaches, left ear otitis media, and perforated right ear drum, and continued a noncompensable rating for bilateral hearing loss), in February 2009 (which in pertinent part denied service connection for hypertension), and in February 2010 (which granted service connection for right ear otitis media and assigned a noncompensable rating).  In December 2010, a Decision Review Officer hearing was held at the RO; a transcript of the hearing is included in the claims file.  In March 2014, the Veteran was scheduled to appear at a videoconference Board hearing before a Veterans Law Judge; he failed to report to the hearing.





FINDINGS OF FACT

1.  An unappealed November 1999 rating decision denied the Veteran's claim of service connection for a perforated right ear drum, based on findings that no chronic disability arose during the Veteran's service.

2.  Evidence received since the November 1999 rating decision does not tend to show that the Veteran incurred a perforated right ear drum during his active duty service; does not relate to an unestablished fact necessary to substantiate the claim of service connection; and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran is not shown to have a chronic headache disability.

4.  Hypertension was not incurred in service or manifested within one year of separation from service, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to his service or service connected diabetes mellitus.

5.  The Veteran is not shown to have a chronic disability of otitis media of the left ear.

6.  The Veteran's otitis media of the right ear is not shown at any time to be manifested by suppuration or with aural polyps.

7.  There is no competent evidence (audiometry) showing that the Veteran's hearing acuity has at any time been worse than Level II in the right ear or Level I in the left ear.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a perforated right ear drum may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2013).

2.  Service connection for a headache disability, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

3.  Service connection for hypertension, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  Service connection for otitis media of the left ear is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  A compensable rating for the Veteran's otitis media of the right ear is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code (Code) 6200 (2013).

6.  A compensable rating for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the February 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of right ear otitis media, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2012 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating and readjudicated the matter after the appellant and his representative had the opportunity to respond and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  January 2007, July 2008, March 2011, and November 2012 letters provided notice in accordance with Kent and Vazquez-Flores, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2007, December 2009, January 2010, May 2011, November 2012, and a January 2013 addendum opinion.  As will be discussed in greater detail below, the Board finds these examinations and reports (cumulatively) to be adequate, as they included a thorough review of the Veteran's medical history, physical examinations citing all pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Whether new and material evidence has been received to reopen a claim of service connection for perforated right ear drum

Historically, an unappealed November 1999 rating decision denied the Veteran service connection for a perforated right ear drum, based essentially on findings of no chronic disability incurred in service. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the November 1999 rating decision included the Veteran's STRs, VA treatment records, and lay statements from the Veteran and his wife.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right ear drum.  On November 1966 service separation examination, the ears and ear drums were normal on clinical evaluation; both ear drums were noted to be intact on examination of the ears.

On September 1995 private treatment, the Veteran was noted on physical examination to have a perforated tympanic membrane in the right ear.  On August 1996 private treatment, the Veteran was noted to have had previous surgery on the right ear drum and there was no current perforation; the assessments included right ear otitis media.

On August 1998 VA treatment, the Veteran complained of a tympanic membrane perforation and reduced hearing in the right ear for 30 years; the ear became infected occasionally, most recently lasting 1.5 years.  On physical examination, immittance measures supported a tympanic membrane perforation.

In a September 1999 lay statement, the Veteran's wife described his recurring right ear problems since service.

Based on the evidence outlined above, a November 1999 rating decision denied the Veteran service connection for perforated right ear drum, finding, in essence, that no such chronic disability was incurred in service.

Evidence received since the November 1999 rating decision consists essentially of VA and private treatment records, as well as VA examinations and hearing testimony, indicating that the Veteran has a longstanding history of a perforated right ear drum.  

On November 1999 private consultation, the Veteran was noted to have a history of a right tympanic membrane perforation for a long time, with intermittent otorrhea.  On physical examination of the right ear, there was a large central perforation with a foreshortened malleus and purulent secretions present.  The impression was right tympanic membrane perforation with acute infection.

On December 2000 VA audiological examination, tympanometry for the right ear indicated an increased physical volume reading consistent with a tympanic membrane perforation.

On December 2000 VA ear disease examination, the Veteran described a history of perforation of the right ear drum with chronic infections of the right ear dating back to the 1960s.  The examiner stated that there was no documentation of these claims available in the medical records, yet the Veteran had been treated as recently as 1998 for a known perforation on the right side and tympanoplasty was recommended.  On physical examination, the right ear showed a 40 to 50 percent inferior perforation with smooth margins.  The examiner stated that the etiology of the tympanic membrane perforation was unknown.

On November 2001 VA treatment, the assessment was a large perforation in the right central tympanic membrane, without signs of infection.  On July 2006 VA treatment, the Veteran reported a long history of right tympanic membrane perforation and recurrent infections.  He reported no recent infections and was using dry ear precautions; he had used Floxin drops in the past with relief.  The assessment was right ear tympanic membrane perforation, stable without infection.

Additional VA treatment records through 2012 include a diagnosis of a perforated tympanic membrane in the Veteran's list of ongoing medical problems.  However, there is no additional information in these records regarding date of onset, etiology, or any nexus to the Veteran's service.

On July 2007 VA audiological examination, the Veteran reported a positive history of a perforated right ear drum.  The right ear tympanic membrane was visualized but it was difficult to determine whether or not it was intact.  Tympanometry indicated a large ear canal volume in the right ear when compared to the left; a possible perforation was noted on the right ear.

On December 2009 VA ear disease examination, the examiner noted on physical examination that the right ear tympanic membrane was perforated.  The diagnoses included right ear large tympanic membrane perforation.

On January 2010 VA audiological examination, the Veteran reported a positive history of ear infections and a perforated ear drum in the right ear.

At the December 2010 RO hearing, the Veteran testified that his right ear drum ruptured either due to the noise of the aircraft coming in or due to an ear infection.  He testified that his right ear got "blown out" and he began getting infections in that ear; he testified that he was treated for ear infections on the base in Vietnam.  He testified that he treats his recurring infections with Floxin drops; his wife testified that he always has cotton in his ears to keep water out and prevent infection.

On May 2011 VA examination, immittance testing revealed middle ear function to be within normal limits in the left ear but abnormal in the right ear due to a large ear drum perforation.  The Veteran reported a longstanding history of abnormal middle ear function in the right ear due to perforation.  Otoscopy revealed clear ear canals bilaterally with a large ear drum perforation in the right ear and intact ear drum in the left ear.  

Because service connection for a perforated right ear drum was denied in November 1999 based on a finding that a perforated right ear drum was not incurred in service, for evidence to be new and material in this matter, it would have to tend to show that he the injury was incurred in or caused by service.  38 U.S.C.A. § 1110. 

While the treatment records and testimony added to the record since the November 1999 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that the Veteran's longstanding perforated right ear drum injury was incurred in or caused by his active duty service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonably possibility of substantiating the claim; and are not material.   

In summary, no additional evidence received since the November 1999 rating decision is new and material evidence that tends to prove that the Veteran incurred a perforated right ear drum during active duty service.  Therefore, the additional evidence received since November 1999 does not address the unestablished fact necessary to substantiate the claim of service connection for perforated right ear drum; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.  

Headaches

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran asserts that he occasionally has headaches associated with his right ear infections and/or tinnitus.  The theory of entitlement to the benefit sought is essentially one of secondary service connection.  Service connection has been established for tinnitus, diabetes mellitus type II, bilateral hearing loss, and right ear otitis media.  The Veteran seeks service connection for a headache disability on the basis that it was caused or aggravated by his service-connected right ear otitis media or tinnitus.  

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding headaches.  On November 1966 service separation examination, the Veterans head and neurologic findings were normal on clinical evaluation.

At the December 2010 RO hearing, the Veteran testified that he sometimes has headaches with his ear infections and tinnitus.

On November 2012 VA examination, the examiner noted that the Veteran had never been diagnosed with a headache disability.  He claimed that his headaches were proximately due to or the result of his right ear otitis media and tinnitus, yet he had not been diagnosed with chronic headaches.  He stated that his tinnitus is sometimes annoying and he reported having occasional mild headaches relieved with Tylenol.  He denied any dizziness, vertigo, visual symptoms, nausea, vomiting, noise or light sensitivity, fever, or chills.  The examiner noted that the Veteran's primary care provider documented in July 2012 that the Veteran denied a history of headaches.  On examination, the Veteran denied experiencing headache pain, non-headache symptoms associated with headaches, or characteristic prostrating attacks of migraine or non-migraine headache pain.

All available VA and private treatment records are silent for a diagnosis of, or treatment for, any headache disability.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a headache disability.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for a headache disability.  Significantly, the Veteran has never identified (despite being requested to do so) a physician who diagnosed a headache disability or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for a headache disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for headaches.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Hypertension

Certain chronic disabilities (including hypertension) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran alleges primarily that he has hypertension secondary to his diabetes mellitus.  As noted above, he is service connected for diabetes mellitus.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding hypertension.  On November 1966 service separation examination, the blood pressure reading was 118/60.  He denied any history of high or low blood pressure.

Postservice treatment records reflect treatment for hypertension since May 2001.  VA treatment records from that time note an ongoing diagnosis of hypertension, treated with Felodipine and Lisinopril.  Private treatment records from September 2002 also indicate treatment for hypertension with medication.

On November 2012 VA examination, the Veteran was noted to have been diagnosed with hypertension in 2002 and with diabetes mellitus in 2008.  He was being treated with Felodipine, Toprol, and Benicor, with average blood pressure readings in the 130s/70s.  He exercised and followed a low salt diet.  He denied dizziness, urinary symptoms, chest pain, and shortness of breath.  He was noted to require continuous medication for treatment.  His blood pressure readings were 130/75, 120/65, and 130/70.  

In a January 2013 addendum opinion, the reviewing VA examiner noted that the Veteran was diagnosed with hypertension in 2002 and diabetes mellitus in 2008 (according to the November 2012 VA examination, thus the hypertension pre-dated the diagnosis of diabetes mellitus.  The examiner noted that the risk factors for hypertension include race, obesity, salt intake, excess alcohol intake, physical inactivity, hyperlipidemia, and certain personality traits; it may also be caused by primary renal disease, oral contraceptives, anti-inflammatory agents and many anti-depressants, pheochromocytoma, primary aldosteronism, Cushings syndrome, sleep apnea, and coarction of the aorta.  The examiner opined that diabetes mellitus is not known to be a risk factor or causation for hypertension.  The examiner noted that the Veteran's hypertension has been in the acceptable ranges with medications, and he had not been hospitalized for or suffered complications from his hypertension.  The examiner therefore opined that the Veteran's diabetes mellitus cannot be responsible for any aggravation of the hypertension when it does not exist.  The reviewing examiner opined that the Veteran's hypertension is less likely as not (less than 50/50 probability) caused by or aggravated by his service-connected diabetes mellitus type II.

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran currently has hypertension, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of hypertension were not chronic in service; were not continuous after service; and the current hypertension is not related to service.  As an initial matter, the Veteran has not specifically contended that he has had hypertension symptoms continuously since service.

The preponderance of the evidence is against a finding that hypertension was incurred in service.  The STRs are silent for any complaints or findings regarding hypertension, and the November 1966 service separation examination report noted a blood pressure reading of 118/60 without a diagnosis of hypertension.

There is also no evidence that hypertension was manifested in the initial year following the Veteran's discharge from active duty.  The post-service medical evidence of record does not show evidence of complaints or treatment for hypertension until 2001, or not until approximately 35 years after the Veteran's separation from service.  And while this, alone, is not altogether determinative or dispositive of whether he had hypertension during those several intervening years dating back to his service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  It is not alleged otherwise.

Post service evaluation/treatment records provide no indication that hypertension may somehow be directly related to the Veteran's service.  Accordingly, service connection for hypertension on the basis that it was incurred or aggravated in service is not warranted.  

The Veteran's theory of entitlement to the benefit sought is essentially one of secondary service connection.  The January 2013 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's diabetes did not cause or aggravate his hypertension.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the VA opinion to be persuasive.  In this regard, the Board notes that the question of whether a disease such as diabetes causes or aggravates other disabilities is one that is strictly medical in nature, beyond the realm of lay observation.  Consequently, the Veteran's own opinions in these matters are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, it must be denied.

Left ear otitis media

The Veteran asserts that he has recurring left ear infections that began in service.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the left ear.  On November 1966 service separation examination, the ears were normal on clinical evaluation.  On a contemporaneous report of medical history, the Veteran reported having occasional otitis of the left ear in the past but he had not had a recurrence for two years, and there were no complications or sequelae.

On January 2010 VA audiological examination, the Veteran reported a positive history of ear infections in the right ear; he made no mention of the left ear.

At the December 2010 RO hearing, the Veteran testified that he was treated for ear infections on the base in Vietnam.  He testified that he treats his recurring infections with Floxin drops; his wife testified that he always has cotton in his ears to keep water out and prevent infection.

All available VA and private treatment records and VA examinations are silent for a diagnosis of, or treatment for, any otitis media of the left ear.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., otitis media of the left ear.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for otitis media of the left ear.  Significantly, the Veteran has never identified (despite being requested to do so) a physician who diagnosed this disability or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for otitis media of the left ear.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for otitis media of the left ear.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

Increased rating for right ear otitis media

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Chronic suppurative otitis media is rated under Code 6200, which provides a 10 percent rating during suppuration, or with aural polyps.  Otherwise, a noncompensable rating is warranted.  38 C.F.R. § 4.87, Code 6200.  

The Veteran has stated that he has had recurrent problems with right ear infections since his separation from service.  VA treatment records from 1998 through 2012 note a history of recurrent right ear infections and a diagnosis of chronic otitis media of the right ear.

At a September 2009 RO hearing, the Veteran testified that he has had recurrent problems with right ear infections since separation from service.

On December 2009 VA examination, the diagnosis was chronic otitis media of the right ear.  No current active infection was noted, but the Veteran reported a longstanding history of recurrent and persistent infections since 1964, accompanied by drainage, pain, and muffled hearing.  The examiner noted that VA treatment records dating back to 1998 verified the chronicity of the recurrent condition, with an average of 2 to 3 infections per year.  The Veteran denied any symptoms of vertigo, ear pruritis, or balance or gait problems.  On physical examination, the external canal and mastoids were normal without evidence of aural polyps or middle or inner ear infections.  

On January 2010 VA audiological examination, the Veteran reported a positive history of ear infections and a perforated ear drum in the right ear.  

Based on these findings, a February 2010 rating decision granted service connection for otitis media of the right ear at a 0 percent rating, effective October 30, 2006.

VA and private treatment records from March 2009 through November 2012 are silent for any treatment of this disability.

The reports of the VA examinations, treatment records, and lay statements, overall, do not show the Veteran's otitis media of the right ear to have been of such severity as to warrant a 10 percent rating at any time.  There is no evidence (or even allegation) of aural polyps at any time, and there is no medical evidence of suppuration.  The disability picture presented is not one consistent with the criteria for a 10 percent rating.  Consequently, such rating for otitis media of the right ear is not warranted at any time.  

All symptoms of the Veteran's right ear otitis media are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the matter of entitlement to a total rating based on individual unemployability due to this disability is not raised by the record.  The matter is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Increased rating for bilateral hearing loss

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

When there is an exceptional pattern of hearing impairment, the disability may be rated under either Table VI or Table VIA, whichever is more favorable.  38 C.F.R. § 4.86(a)(b).  Each ear will be evaluated separately.  Table VIA may also be used when an examiner certifies that use of speech discrimination scores is inappropriate due to language difficulty, etc.  38 C.F.R. § 4.85.

The Veteran's claim for an increased rating for bilateral hearing loss was received in September 2006.  The relevant period for consideration for a claim for increase is from one year prior; thus, here it is from September 2005.  There is no pertinent medical evidence for the period from September 2005 to July 2007.

On July 2007 VA examination, the Veteran complained of right ear hearing loss that caused difficulty understanding speech.  He denied any history of ear surgery, vertigo, head trauma, known ototoxic medications, and family history of hearing loss.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
55
40
75
90
Left
25
25
30
80

Average puretone thresholds were 65 decibels for the right ear and 40 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Immittance testing indicated normal middle ear function on the left side and no movement of the ear drum in the right ear, which was noted to be a longstanding problem.  The diagnoses were sensorineural normal to severe hearing loss in the left ear and mixed moderate severe to severe hearing loss in the right ear.

On January 2010 VA audiological examination, the Veteran reported decreased hearing bilaterally since the previous examination.  Audiometric testing revealed that puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
65
45
70
80
Left
25
25
35
80

Average puretone thresholds were 65 decibels for the right ear, and 41.25 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  Immittance testing revealed middle ear function within normal limits in the left ear and no ear drum movement in the right ear, which was noted to be a longstanding problem.  Puretone testing revealed a mild to moderately severe sensorineural hearing loss in the left ear and a mild to moderately severe mixed loss in the right ear; word recognition score was good in both ears.    

On May 2011 VA audiological examination, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
55
40
85
85
Left
20
25
35
75

The average puretone thresholds were 66.25 decibels in the right ear and 38.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Immittance testing revealed middle ear function to be within normal limits in the left ear but abnormal in the right ear due to a large ear drum perforation.  The Veteran reported a longstanding history of abnormal middle ear function in the right ear due to perforation.  Otoscopy revealed clear ear canals bilaterally with a large ear drum perforation in the right ear and intact ear drum in the left ear.  Pure tone testing revealed a mild to severe primarily conductive hearing loss in the right ear with mixed components at 3000 to 4000 Hertz, and normal hearing through 2000 Hertz sloping to a severe sensorineural hearing loss in the left ear.  Word recognition score was good in the right ear and excellent in the left ear.  The diagnosis was conductive/mixed mild to severe hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear, with tinnitus complaints.

The Board finds the examinations to be adequate for rating purposes, as each was conducted in accordance with regulatory guidelines and included the findings necessary for rating the hearing loss disability.

Applying the results of the July 2007 VA examination to Table VI produces a finding that the Veteran had Level II hearing in the right ear and Level I hearing in the left ear, which under Table VII warrants a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the January 2010 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level I hearing in the left ear, which under Table VII warrants a 0 percent rating.  Once again, an exceptional pattern of hearing loss was not shown, nor did the examiner indicate that speech recognition scores were unreliable.  Consequently, Table VIA may not be applied.  

Applying the results of the May 2011 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level I hearing in the left ear, which under Table VII warrants a 0 percent rating.  There was no exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable.  Consequently, Table VIA is not for application.  

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is therefore no medical evidence to support a compensable rating at any time.  38 C.F.R. § 3.400.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  Therefore, the appeal in the matter must be denied.

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  Increased impairment of hearing acuity is accounted for by the schedular rating assigned.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun, supra.  

Finally, the matter of entitlement to a total rating based on individual unemployability due to this disability is not raised by the record.  The matter is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen a claim of service connection for perforated right ear drum is denied.

Service connection for a headache disability, including as secondary to service-connected disability, is denied.

Service connection for hypertension, including as secondary to service-connected disability, is denied.

Service connection for otitis media of the left ear is denied.

A compensable rating for otitis media of the right ear is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


